                     Case 19-11563-KBO      Doc 344      Filed 09/09/19     Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                     1
EMERGE ENERGY SERVICES LP, et al.,                           : Case No. 19-11563 (KBO)
                                                             :
                    Debtors.                                 : Jointly Administered
                                                             :
                                                             :
                                                             :
------------------------------------------------------------ x

                            NOTICE OF TELEPHONIC HEARING
                     SCHEDULED FOR SEPTEMBER 10, 2019 AT 10:30 A.M. (ET)

           PLEASE TAKE NOTICE that the United States Bankruptcy Court for the District of

  Delaware (the “Court”) has scheduled a telephonic hearing (the “Telephonic Hearing”) for

  September 10, 2019 at 10:30 a.m. (ET) with respect to the Court’s ruling on the Motion of the

  Debtors for Entry of an Order (I) Approving the Disclosure Statement, (II) Establishing the

  Voting Record Date, Voting Deadline and Other Dates, (III) Approving Procedures for

  Soliciting, Receiving and Tabulating Votes on the Plan and for Filing Objections to the Plan,

  (IV) Approving the Manner and Forms of Notice and Other Related Documents, and (V)

  Granting Related Relief [Docket No. 247] and the proposed form of order related thereto.

           PLEASE TAKE FURTHER NOTICE that those parties wishing to participate in the

  Telephonic Hearing must make arrangements through CourtCall by telephone at 866-582-6878.




  1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
  identification number, are: Emerge Energy Services LP (2937), Emerge Energy Services GP LLC (4683),
  Emerge Energy Services Operating LLC (2511), Superior Silica Sands LLC (9889), and Emerge Energy
  Services Finance Corporation (9875). The Debtors’ address is 5600 Clearfork Main Street, Suite 400,
  Fort Worth, Texas 76109.


  RLF1 21989049v.1
                   Case 19-11563-KBO   Doc 344    Filed 09/09/19   Page 2 of 2




Dated: September 9, 2019                /s/ Travis J. Cuomo
Wilmington, Delaware
                                        RICHARDS, LAYTON & FINGER, P.A.

                                        John H. Knight (No. 3848)
                                        Paul N. Heath (No. 3704)
                                        Zachary I. Shapiro (No. 5103)
                                        Brett M. Haywood (No. 6166)
                                        Travis J. Cuomo (No. 6501)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, DE 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701
                                        E-mail: knight@rlf.com
                                                 heath@rlf.com
                                                 shapiro@rlf.com
                                                 haywood@rlf.com
                                                 cuomo@rlf.com

                                        - and -

                                        LATHAM & WATKINS LLP

                                        George A. Davis (admitted pro hac vice)
                                        Keith A. Simon (admitted pro hac vice)
                                        Hugh K. Murtagh (admitted pro hac vice)
                                        Liza L. Burton (admitted pro hac vice)
                                        885 Third Avenue
                                        New York, New York 10022
                                        Telephone: (212) 906-1200
                                        Facsimile: (212) 751-4864
                                        E-mail: george.davis@lw.com
                                                keith.simon@lw.com
                                                hugh.murtagh@lw.com
                                                liza.burton@lw.com

                                        Counsel for Debtors and Debtors-in-Possession




                                              2
RLF1 21989049v.1
